           Case 2:20-cv-01139-RJC Document 68 Filed 02/24/21 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

PENNSYLVANIA COACH LINES, INC.                              )
                                                            )
                  Plaintiff,                                )
                                                            )
        vs.                                                 )                   2:20-CV-01139-RJC
                                                            )
STUDENT TRANSPORTATION OF                                   )
PENNSYLVANIA, INC.,                                         )
                                                            )
                  Defendant.                                )



                                         MEMORANDUM ORDER

         Presently before the court is a Motion to Remand (ECF No. 61) filed on behalf of Defendant

STA of Pennsylvania, Inc. (“STA” or “Defendant”). For the reasons that follow, the motion will be

granted and the case dismissed for lack of subject matter jurisdiction.

         STA argues that both parties to this matter are Pennsylvania corporations and, therefore, no

diversity exists sufficient to invoke this Court’s jurisdiction under 28 U.S.C. §1332(a). 1 The

Complaint in this matter was filed on July 30, 2020 (ECF No. 1, hereinafter “Compl”) and the

purported basis of jurisdiction was diversity. (Compl. at ¶ 3). Plaintiff, Pennsylvania Coach Lines,

Inc., (“Plaintiff”) is a Pennsylvania corporation with a principal place of business located at 700

McKeesport Road, Elizabeth, Pennsylvania 15037. (Compl. at ¶ 1). It was further alleged that then-

Defendant Student Transportation of America, LLC (“STA of America”), is a Delaware limited

liability company that is registered to do business in Pennsylvania and that has its principal place of


1
  Plaintiff further alleged the amount in controversy exceeds seventy-five thousand dollars, exclusive of interests and
costs, given that the injunction PA Coach seeks would prevent STA’s continued interference with PA Coach’s
enforceable contractual relationships with employees which, in turn, causes irreparable harm to PA Coach’s
investments in its employees and long-cultivated customer goodwill and client relationships, the value of which far
exceeds $75,000. (Compl. at ¶ 5). The amount in controversy, which must “exceed[] the sum or value of $75,000,
                                                          1
           Case 2:20-cv-01139-RJC Document 68 Filed 02/24/21 Page 2 of 5




business at 3349 Highway 138 Building A, Suite C, Wall Township, New Jersey 07719. (Compl. at

¶ 2).

        Plaintiff alleges tortious interference and unfair competition related to STA’s hiring of its

former employee bus drivers, and sought injunctive relief. Accordingly, the Court set deadlines for

expedited discovery and set a hearing on the motion for preliminary injunction to be held on

February 17, 2021. (ECF No. 51). However, early on in the litigation it came to light2 that the

defendant in the initial Complaint was improperly named, insofar as Student Transportation of

America, LLC (a Delaware corporation) is not an ongoing company and has no employees. Hence,

after apprising the court of its intent to do so, on January 21, 2021, STA filed a Motion to Amend

Case Caption (ECF No. 58). All counsel being in agreement to said motion, the motion was granted.

(ECF No. 59). Hence, Student Transportation of America, LLC (a Delaware corporation) was

removed from the case.

        The motion to remand was filed February 2, 2021, has been fully briefed, and the matter is

now ripe for consideration.

        Federal Rule of Civil Procedure provides:

        (3) Lack of Subject-Matter Jurisdiction. If the court determines at any time that it
        lacks subject-matter jurisdiction, the court must dismiss the action.

Fed. R. Civ. P. 12(h)(3). In these circumstances, “[t]he burden of establishing federal jurisdiction

rests with the party asserting its existence.” Lincoln Benefit Life Co. v. AEILife, LLC, 800 F.3d 99,

105 (3d Cir. 2015) (citing Daimler Chrysler Corp. v. Cuno, 547 U.S. 332, 342 n.3, 126 S. Ct. 1854,

164 L.Ed.2d 589 (2006)). “For diversity purposes, a corporation is considered a citizen of the state in


exclusive of interest and costs,” 28 U.S.C. § 1332(a), is not at issue here.
2
  In its Memorandum of Law in Opposition to Plaintiff’s Motion for Preliminary Injunction, STA noted, “[t]he
Defendant in this matter is improperly named. Student Transportation of America, LLC is not an ongoing
company. The correct name of the parent company is Student Transportation of America, Inc. The entity involved in
this matter actually is STA of Pennsylvania, Inc., which is a wholly-owned subsidiary of the parent. Throughout this
                                                         2
           Case 2:20-cv-01139-RJC Document 68 Filed 02/24/21 Page 3 of 5




which it is incorporated and the state of its principal place of business.” Bayerische Landesbank,

New York Branch v. Aladdin Capital Mgmt. LLC, 692 F.3d 42, 48 (2nd Cir. 2012) (citing 28 U.S.C. §

1332(c)(1)); see also Hertz Corp. v. Friend, 559 U.S. 77, 92–93 (2010) (holding that “ ‘principal

place of business’ is best read as referring to the place where a corporation’s officers direct, control,

and coordinate the corporation’s activities”).

        “It is well established that ‘the basis upon which jurisdiction depends must be alleged

affirmatively and distinctly and cannot be established argumentatively or by mere inference.’”

Harris-Sawyer v. PRRC, Inc., No. 5:18-CV-04682, 2018 WL 5777303, at *1 (E.D. Pa. Nov. 2,

2018), citing S. Freedman & Co. v. Raab, 180 F. App'x 316, 320 (3d Cir. 2006) (quoting 5 C. Wright

& A. Miller, Federal Practice and Procedure § 1206, at 78-79 (1969 & Supp. 2005); Thomas v.

Board of Trustees, 195 U.S. 207, 210, 25 S.Ct. 24, 49 L.Ed. 160 (1904)).

        Based on the evidence, as opposed to inference or argument, before the court , the only hiring

and employing entity was STA of Pennsylvania. STA has attached to its motion Exhibit A, the

individual driver payroll information, listing STA of Pennsylvania, Inc., 1870 Washington Pike,

Suite 505, Bridgeville, PA 15017 as the payor, and represents, without opposition from Plaintiff,

this is the case for all drivers hired by defendant. (ECF No. 61-1). STA also has attached as Exhibit

B, the Incorporation Certification, which shows STA of Pennsylvania, Inc. is a Pennsylvania

corporation. (ECF No. 61-2).

        In response, Plaintiff argues as follows:

               [E]ven assuming that the drivers at issue in this litigation are employed by
        STA of Pennsylvania, Inc., this is a tortious interference and unfair competition
        matter. At least some discovery has suggested that the STA entity making the
        relevant decisions and directing the relevant actions was based in New Jersey. For
        example, Paul Fichner, STA’s Senior Vice President of Operations, testified that he
        received and followed advice and guidance from STA’s in-house lawyer in Wall,

brief, the terms “STA” and “Defendant” refer to STA of Pennsylvania, Inc.” (ECF No. 21 at fn.1.)
                                                        3
           Case 2:20-cv-01139-RJC Document 68 Filed 02/24/21 Page 4 of 5




       New Jersey as to actions the company should or should not take regarding
       recruitment of PA Coach’s drivers. (See Fichner Tr. 45:8 – 47:8. Excerpts from this
       transcript are attached as Exhibit A.) Thus it is not clear that the Court lacks diversity
       jurisdiction over this matter.

(ECF No. 63 at 2). In other words, Plaintiff argues that because Mr. Finchner sought advice from

the parent company’s counsel, whose office is located in New Jersey, regarding a letter from

Plaintiff’s counsel, that conversation defeats diversity jurisdiction. The court has reviewed the

transcript and agrees with STA’s representation that “[t]he deposition questions and responses

leading up to, and the lines immediately after, Plaintiff’s cited excerpt show clearly that Mr. Fichner

did not have any discussion with the relevant individuals at STA of Pennsylvania about the issues

raised in counsel’s letter.” (ECF No. 65 at 3).         In fact, he stated “we did not direct Joyce

[Dahlstrom, who along with a local team was involved in hiring drivers] about recruiting

Pennsylvania Coach drivers.” (ECF No. 65-1 at 9).

       In this case, Plaintiff has not met its burden and alleged any facts which establish federal

jurisdiction over this case. Other than the testimony of Mr. Finchner, which does not support

jurisdiction or meet Plaintiff’s burden, Plaintiff merely argues that the motion is untimely and leads

to inefficiency in the form of “sunk costs.” Of course, regarding untimeliness, as explained supra,

the question of whether the court has subject matter jurisdiction may be addressed by the court at any

time. In addition, discovery propounded and obtained in this matter would in all likelihood be at the

parties’ disposal in any subsequent matter, as opposed to “sunk costs.”

       Accordingly, in the absence of complete diversity among the parties, the following Order is

entered.

       AND NOW, this 24th day of February, 2021, the Motion to Remand (ECF No. 61) be and

the same is hereby GRANTED. This case is dismissed for lack of subject matter jurisdiction

pursuant to Rule 12(h)(3) of the Federal Rules of Civil Procedure, without prejudice to refile in the
                                                 4
         Case 2:20-cv-01139-RJC Document 68 Filed 02/24/21 Page 5 of 5




Court of Common Pleas of Allegheny County. The Clerk of Court shall mark this case as CLOSED.



                                                         s/ Robert J. Colville
                                                         Robert J. Colville
                                                         United States District Judge


cc/ecf: All counsel of record




                                             5
